Citation Nr: 1810726	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO. 12-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	James R. Williams, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971. He died in July 2010. The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The appellant testified before the undersigned Veterans Law Judge at a hearing in December 2014. The transcript of that hearing is associated with the file. 

In a July 2015 decision, the Board denied the issues on appeal. The appellant appealed the May 2015 decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2016 Joint Motion for Remand (JMR), the Court vacated the July 2015 Board decision and remanded the claim to the Board for adjudication consistent with the Court's order.


FINDINGS OF FACT

1. The Veteran died in July 2010; the certificate of death provides that the immediate cause of death was pulmonary emboli, due to, or as a consequence of, invasive bladder carcinoma, due to, or as a consequence of, recent chemotherapy.

2. At the time of the Veteran's death, service-connection had been established for adenocarcinoma, prostate, evaluated as 100 percent disabling; depressive disorder associated with adenocarcinoma, prostate, evaluated as 30 percent disabling; and erectile dysfunction associated with adenosarcoma, prostate, evaluated as noncompensable.

3. The probative and competent evidence of record is in equipoise as to whether the Veteran's death is causally related to his service.  

4. By virtue of the grant of service connection for the cause of the Veteran's death herein, the claim for entitlement to DIC pursuant to 38 U.S.C. § 1318 is rendered moot.


CONCLUSIONS OF LAW

1. Affording the appellant the benefit of the doubt, the criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The appellant's claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as moot. 38 U.S.C. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The appellant, the Veteran's widow, contends that the Veteran's death was caused by bladder cancer, which was related to his exposure to herbicides during service in the Republic of Vietnam (Vietnam). 
When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation. 38 U.S.C. § 1310; 38 C.F.R. §§ 3.5(a), 3.312. The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id.  
 
Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. Bladder cancer is not among those diseases; however, the Appellant is not precluded from establishing service connection with proof of direct causation between the Veteran's herbicide exposure and his bladder cancer. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence confirms that the Veteran served in Vietnam and is presumed to have been exposed to herbicides when he was granted service-connection for prostate cancer in April 2010. The question for the Board is whether the Veteran's bladder cancer, which is the cause of the Veteran's death, is related to service, to include that exposure. 

The Veteran died in July 2010. The certificate of death provides that the immediate cause of death was pulmonary emboli, due to, or as a consequence of, invasive bladder carcinoma, due to, or as a consequence of, recent chemotherapy. At the time of the Veteran's death, service connection had been established for adenocarcinoma, prostate, evaluated as 100 percent disabling; depressive disorder associated with adenocarcinoma, prostate, evaluated as 30 percent disabling; and erectile dysfunction associated with adenosarcoma, prostate, evaluated as noncompensable. 

Based on a thorough review of the evidence, the Board finds probative and competent evidence of record is in equipoise as to whether the Veteran's death is causally related to his service.

Turning to the evidence of record, upon a review of the Veteran's service treatment records (STR), there are no complaints, diagnoses, or treatment related to bladder cancer during service.

In April 2010, the Veteran underwent a VA examination, which reported that the Veteran first experienced hematuria and was found to have two cancers, bladder cancer and prostate cancer. The examiner stated that based on the objective testing by pathology "there are two primary sites bladder and prostate. The prostate cancer is a separate and different type of cancer than the bladder cancer as documented by the pathology report."

In May 2013, a VA examiner reviewed the Veteran's records to determine whether his death from pulmonary emboli was related to his service-connected prostate cancer. The examiner provided a negative opinion, citing as rationale that the prostate cancer was found at the time of surgery for bladder cancer; all the following chemotherapy treatment was for the bladder cancer. Thus the emboli to the lungs from increased clotting from chemotherapy was unrelated to the prostate cancer.

In September 2013, the Veteran's records were examined to answer three specific questions: 1) Whether the Veteran's bladder cancer (which was the cause of death) is secondary to the Veteran's noted sexually transmitted disease (STD) that he had in the service; 2) Whether bladder cancer (which was the cause of the Veteran's death) is due to the Veteran's Agent Orange exposure in Vietnam from May 1970 to July 1971; 3) Whether the Veteran's bladder cancer (which was the cause of the Veteran's death) is at least as likely as not secondary (caused by or aggravated beyond normal progression) to the Veteran's radiation therapy or any other treatment prescribed for his service connected prostate cancer.

Following a review of the record, the examiner opined that the Veteran's bladder cancer is not secondary to the STD that he had in service. The examiner explained that the Veteran's STD was from bacteria known as chancroid which is a different bacteria then the one that causes gonorrhea. The examiner referenced a study conducted by the Harvard School of Public Health, which revealed a two-fold elevated risk of bladder cancer in men reporting a history of gonorrhea. However, there are no studies linking chancroid infection to the development of bladder cancer.  

Regarding the Veteran's herbicide exposure, the examiner opined that Veteran's bladder cancer is not due to his exposure to Agent Orange in Vietnam from May 1970 to July 1971. The examiner's rationale was that bladder cancer is not a recognized presumptive condition associated with herbicide exposure. 

The examiner also opined that the Veteran's bladder cancer was not secondary to the radiation therapy or any other treatment prescribed for his service-connected prostate cancer. The examiner's rationale was that the Veteran underwent radiation therapy for his bladder cancer. While removing the tumor from the Veteran's bladder, surgeon's palpated a large mass of the bladder neck extending into the prostate prompting them to take biopsies that revealed the Veteran's prostate cancer. 

The appellant testified at a Board hearing in November 2014. During the hearing, the appellant raised the theory that the Veteran was being treated with chemotherapy for his prostate cancer when he experienced a pulmonary embolism that caused his death. Thus, the Veteran's death should be service connected secondary to his prostate cancer. The appellant noted that it was only a matter of days between the administration of chemotherapy and the subsequent fatal pulmonary embolism.

In December 2017, the appellant submitted a private medical opinion from Dr. VAC. Dr. VAC opined that the cause of the Veteran's death, a pulmonary embolism, secondary to bladder cancer, was as least as likely as not caused by exposure to herbicides while serving in Vietnam. Dr. VAC was able to review the Veteran's file, and recited his history. 

The opinion then discusses the procedural history, specifically addressing the September 2013 VA medical opinion, including that opinion provider's reliance on the fact that bladder cancer is not listed as a presumptive disease. Dr. VAC referenced "the latest Institute of Medicine (IOM) report" where bladder cancer was moved from the insufficient evidence of association category to the limited or suggestive evidence of association category. Dr. VAC noted that limited or suggestive evidence of association category is the same category that every other medical condition determined by VA to be presumptively related to herbicide exposure.

The opinion then discusses how transitional cell carcinoma (TCC) develops in the kidneys, ureters and bladder. Of the different types of kidney cancers, only 7 percent have this type of cancer cells (TCC). Dr. VAC stated that TCC of the ureter is even more uncommon than TCC of the kidney, although, TCC of the bladder is the most common type of bladder cancer. White males also have a much higher incidence of TCC than black males. DR. VAC discussed IOM's report in Veterans and Agent Orange Update 2014, which concluded that most studies were conducted too early for bladder cancer to develop in exposed individuals. 

Dr. VAC then discussed the basis of some additional studies that led IOM to change bladder cancer to the higher limited or suggestive evidence of association category. Dr. VAC explained, human bladder cancer tissue activation of the Aryl-H receptor by tetrachlorodibenzodioxin (TCDD) enhances bladder cancer cell invasion, which is how TCDD causes cancer. DR. VAC states that dioxins and TCDD are cancer promotors that catalyze the development of cancer in multiple sites in the body and that there is a scientific consensus that for a common mode of action of TCDD and other chlorinated dibenzodioxins, dibenzofurans and planar polychlorinated biphenyls (PCBs) which bind to Ah receptor cell acting as a signal transducer and activator for gene transcription. The studies found a correlation for the affinity of TCDD for the Ah receptor with carcinogenic potential.

Dr. VAC also discusses the fact that the Veteran had an 80 pack-year history of smoking, which is four times higher than the general population. However, Dr. VAC stated that one known carcinogen does not cause displacement of another known carcinogen and the effects of the two carcinogens cannot be separated having additive and sometime synergistic effects. Dr. VAC opined that no doubt, smoking increased the Veteran's risk of developing bladder cancer. However, Dr. VAC reasoned that since the Veteran had another cancer causally associated with exposure to herbicides greatly increases his risk of developing [other] cancer from herbicide exposure and that one cannot say that the Veteran would not have developed cancer if he had not been exposed to herbicides; just as one cannot say he would not have developed cancer had he not smoked despite his herbicide exposure.

The Board points out that the fact that bladder cancer has been placed in the category of diseases where there is limited or suggestive evidence of association with herbicide exposure does not mean that presumptive service connection is warranted. The presumption applies to diseases in the sufficient evidence category. See 38 U.S.C.A. § 1116(b); Polovick v. Shinseki, 23 Vet. App. 48 (2009). 

Direct service connection can be established by showing, in this case, that it is as likely as not that the Veteran's bladder cancer is due to in-service herbicide exposure. Factors such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner" may affect the analysis. Polovick, 23 Vet.App. at 53. 

After a thorough review of the record, the Board finds that the evidence is at least in relative equipoise that the bladder cancer that caused the Veteran's death is directly due to his presumed exposure to herbicides during service. 

Dr. VAC opined that chemicals known to be used in tactical herbicides catalyze the development of cancer in multiple sites in the body. The medical opinion also discussed that it is statistically rare for a black male to develop bladder cancer. Dr. VAC, who serves as a member of the National Academy of Sciences Committee On Toxicology, also noted that the IOM changed bladder cancer from the insufficient evidence of association category to the limited or suggestive evidence of association category. 

In summary, the competent and credible evidence shows that the Veteran's cause of death was likely caused by bladder cancer that was caused by his exposure to herbicides during service. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's cause of death is related to his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for cause of death must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

DIC Benefits under 38 U.S.C. § 1318 

Under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the veteran died of nonservice-connected causes. In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation. See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because in this decision the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot. Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains. See generally Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990). 


ORDER

Service connection for the cause of the Veteran's death is granted. 

The claim for DIC benefits under 38 U.S.C. § 1318 is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


